Exhibit 10.1

SIXTH AMENDMENT AND WAIVER AGREEMENT

This SIXTH AMENDMENT AND WAIVER AGREEMENT (this “Amendment”) is made effective
as of August 29, 2017 (the “Effective Date”) among AIR T, INC., a Delaware
corporation (“Air T”), MOUNTAIN AIR CARGO, INC., a North Carolina corporation
(“Mountain Air”), GLOBAL GROUND SUPPORT, LLC, a North Carolina limited liability
company (“Global Ground”), CSA AIR, INC., a North Carolina corporation (“CSA”),
GLOBAL AVIATION SERVICES, LLC, a North Carolina limited liability company
(“Global Aviation”), AIR T GLOBAL LEASING, LLC, a North Carolina limited
liability company (“Air T Leasing”), STRATUS AERO PARTNERS LLC (f/k/a Global
Aviation Partners LLC), a Delaware limited liability company (“Stratus”), JET
YARD, LLC, an Arizona limited liability company (“Jet Yard”), AIRCO, LLC, a
North Carolina limited liability company (“AirCo”), AIRCO SERVICES, LLC, a North
Carolina limited liability company (“AirCo Services” and together with Air T,
Mountain Air, Global Ground, CSA, Global Aviation, Air T Leasing, Stratus, Jet
Yard and AirCo, each a “Borrower” and collectively, the “Borrowers”), and BRANCH
BANKING AND TRUST COMPANY, a North Carolina banking corporation (the “Bank”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings provided to such terms in the Credit Agreement (as defined below).

W I T N E S S E T H

WHEREAS, a $25 million revolving credit facility was previously established in
favor of the Borrowers pursuant to the terms of that certain Credit Agreement
(as amended, modified, supplemented, increased and extended from time to time,
the “Credit Agreement”) dated April 1, 2015 between the Borrowers and the Bank;

WHEREAS, certain Events of Default have occurred pursuant to Section 9.1(d) due
to the Borrowers’ failure to deliver (i) their consolidated financial statements
for the fiscal quarter that ended June 30, 2017 within the time period required
pursuant to Section 6.1(b) of the Credit Agreement and (ii) their covenant
compliance certificate for the fiscal quarters that ended March 31, 2017 and
June 30, 2017 within the time periods required pursuant to Section 6.1(c) of the
Credit Agreement (collectively, the “Existing Events of Default”);

WHEREAS, the Borrowers have requested that the Bank (a) waive the Existing
Events of Default, (b) make certain amendments to the definition of Consolidated
EBITDA and (c) extend the maturity date related to the Revolving Loans and the
Revolving Commitment, and the Bank has agreed to such requests subject to the
terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendments to the Credit Agreement.

(a) The definition of Consolidated EBITDA set forth in Section 1.01 is hereby
amended and restated to read as follows:

““Consolidated EBITDA” means, for any period, for the Borrowers and their
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income:



--------------------------------------------------------------------------------

(a) Consolidated Interest Charges for such period, (b) the provision for
federal, state, local and foreign income taxes payable by the Borrowers for such
period, (c) depreciation and amortization expense for such period, all as
determined in accordance with GAAP and (d) other non-cash charges acceptable to
the Bank in its discretion; provided, that the aggregate amount that may be
added to Consolidated EBITDA for any Subsidiaries that are not Wholly-owned
Subsidiaries shall not exceed 20% of Consolidated EBITDA (determined prior to
giving effect to any contribution to Consolidated EBTIDA for any Subsidiaries
that are not Wholly-owned Subsidiaries); and provided further, during the period
from January 1, 2016 through June 30, 2017, Consolidated EBITDA shall be
calculated without giving effect to any unrealized gains or losses attributable
to any of the Borrowers and their Subsidiaries ownership of Equity Interests in
Insignia Systems, Inc. (NASDQ: ISIG).”

(b) The definition of Maturity Date is hereby amended and restated to read as
follows:

“”Maturity Date” means April 1, 2019.”

2. Amendment to Revolving Note. The reference to “April 1, 2018” as the maturity
date in the opening paragraph of the Revolving Note is hereby changed to “April
1, 2019”.

3. Waiver. Subject to the terms and conditions set forth herein, the Bank hereby
waives the Existing Events of Default; provided that the foregoing waiver shall
not be deemed to modify or affect the obligations of the Borrowers to comply
with each and every other obligation, covenant, duty or agreement under the Loan
Documents and all other instruments, documents and agreements issued, executed
or delivered in connection with the Loan Documents, in each case as amended.
This waiver is a one-time waiver and shall not be construed to be a waiver of
any other Default or Event of Default that may currently exist or occur
hereafter. This waiver in no manner creates a course of dealing or otherwise
impairs the future ability of the Bank to declare an Event of Default under or
otherwise enforce the terms of the Credit Agreement.

4. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions:

(a) Executed Amendment. Receipt by the Bank of a duly executed counterpart of
this Amendment by the Borrowers.

(b) Expenses. Payment by the Borrowers of all reasonable out-of-pocket costs and
expenses of the Bank in connection with the negotiation, preparation, execution,
delivery and administration of this Amendment (including, without limitation,
the reasonable fees and expenses of Moore & Van Allen, PLLC, special counsel to
the Bank).

(c) Fees. Payment by the Borrowers of a fee related to waiver of the Existing
Events of Default and the extension of the Maturity Date as described herein
equal to $25,000.

(d) Other. Receipt by the Bank of such other documents, instruments, agreements
or information as reasonably requested by the Bank.

5. Release. Upon the Effective Date and in consideration of Bank’s willingness
to enter into this Amendment and undertake the waivers and amendments
contemplated hereby, each Borrower hereby releases and forever discharges the
Bank and each of the Bank’s predecessors, successors, assigns,

 

2



--------------------------------------------------------------------------------

officers, managers, directors, employees, agents, attorneys, representatives and
affiliates, from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
(including, without limitation, all claims, demands, and causes of action for
contribution and indemnity, whether arising at law or in equity, whether known
or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted).

5. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

6. Reaffirmation of Representations and Warranties. Each Borrower represents and
warrants that (a) each of the representations and warranties set forth in the
Loan Documents is true and correct in all material respects as of the date
hereof (except those that expressly relate to an earlier period) and (b) except
for the Existing Event of Default, no Default has occurred and is continuing.

7. Reaffirmation of Obligations. Each Borrower (a) acknowledges and consents to
all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Borrower’s obligations under the Loan Documents. This Amendment is not
intended to effect, nor shall it be construed as, a novation.

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Delivery. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic imaging means
shall be effective as an original.

10. Costs and Expenses. The Borrowers agree that they shall pay, upon demand by
the Bank, the costs and expenses of the Bank in connection with the execution
and delivery of this Amendment, including without limitation the reasonable fees
and expenses of counsel to the Bank.

11. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of North Carolina.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused a counterpart of this Sixth
Amendment and Waiver Agreement to be duly executed and delivered as of the date
first above written.

 

AIR T, INC.   By:  

   /s/ Candice Otey

 

(SEAL)

Name:     Candice Otey                                         

Title:       Chief Financial Officer                         

 

MOUNTAIN AIR CARGO, INC.   By:  

   /s/ Candice Otey

 

(SEAL)

Name:     Candice Otey                                         

Title:       Chief Financial Officer                         

 

GLOBAL GROUND SUPPORT, LLC   By:  

   /s/ Candice Otey

 

(SEAL)

Name:     Candice Otey                                         

Title:       Chief Financial Officer                         

 

CSA AIR, INC.   By:  

   /s/ Candice Otey

 

(SEAL)

Name:     Candice Otey                                         

Title:       Chief Financial Officer                         

 

GLOBAL AVIATION SERVICES, LLC   By:  

   /s/ Candice Otey

 

(SEAL)

Name:     Candice Otey                                         

Title:       Chief Financial Officer                         

 

AIR T GLOBAL LEASING, LLC   By:  

   /s/ Candice Otey

 

(SEAL)

Name:     Candice Otey                                         

Title:       Chief Financial Officer                         

 

4



--------------------------------------------------------------------------------

STRATUS AERO PARTNERS LLC   By:  

   /s/ Candice Otey

 

(SEAL)

Name:     Candice Otey                                         

Title:       Chief Financial Officer                         

 

JET YARD, LLC

 

By: STRATUS AERO PARTNERS LLC, its sole member

  By:  

   /s/ Candice Otey

 

(SEAL)

Name:     Candice Otey                                         

Title:       Chief Financial Officer                         

 

AIRCO, LLC   By:  

   /s/ Candice Otey

 

(SEAL)

Name:     Candice Otey                                         

Title:       Chief Financial Officer                         

 

AIRCO SERVICES, LLC   By:  

   /s/ Candice Otey

 

(SEAL)

Name:     Candice Otey                                         

Title:       Chief Financial Officer                         

 

5



--------------------------------------------------------------------------------

STATE OF NC

COUNTY OF CATAWBA

I, Ann M. Caldwell, a Notary Public for said County and State, certify that
Candice Otey personally appeared before me this day and acknowledged that he/she
is CFO of AIR T, INC., a Delaware corporation, and that he/she, as CFO, being
authorized to do so, voluntarily executed the foregoing on behalf of the
corporation for the purposes stated therein.

I certify that the Signatory personally appeared before me this day, and (check
one of the following):

 

    X   (I have personal knowledge of the identity of the Signatory); or

 

          (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or federal identification with the Signatory’s photograph in the
form of: (check one of the following)

 

          a driver’s license; or

 

          other (describe:                                             ); or

 

          (a credible witness has sworn to the identity of the Signatory).

WITNESS my hand and official seal this 29th day of August, 2017.

 

(SEAL)    

/s/ Ann M. Caldwell

      Notary Public  

Ann M. Caldwell

  My commission expires: 2/15/2022      

(type or print name)

 

STATE OF NC

COUNTY OF CATAWBA

I, Ann M. Caldwell, a Notary Public for said County and State, certify that
Candice Otey personally appeared before me this day and acknowledged that he/she
is CFO of MOUNTAIN AIR CARGO, INC., a North Carolina corporation, and that
he/she, as CFO, being authorized to do so, voluntarily executed the foregoing on
behalf of the corporation for the purposes stated therein.

I certify that the Signatory personally appeared before me this day, and (check
one of the following):

 

    X   (I have personal knowledge of the identity of the Signatory); or

 

          (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or federal identification with the Signatory’s photograph in the
form of: (check one of the following)

 

          a driver’s license; or

 

          other (describe:                                             ); or

 

          (a credible witness has sworn to the identity of the Signatory).

WITNESS my hand and official seal this 29th day of August, 2017.

 

(SEAL)    

/s/ Ann M. Caldwell

      Notary Public  

Ann M. Caldwell

  My commission expires: 2/15/2022      

(type or print name)

 

 

6



--------------------------------------------------------------------------------

STATE OF NC

COUNTY OF CATAWBA

I, Ann M. Caldwell, a Notary Public for said County and State, certify that
Candice Otey personally appeared before me this day and acknowledged that he/she
is CFO of GLOBAL GROUND SUPPORT, LLC, a North Carolina limited liability
company, and that he/she, as CFO, being authorized to do so, voluntarily
executed the foregoing on behalf of the corporation for the purposes stated
therein.

I certify that the Signatory personally appeared before me this day, and (check
one of the following):

 

    X   (I have personal knowledge of the identity of the Signatory); or

 

          (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or federal identification with the Signatory’s photograph in the
form of: (check one of the following)

 

          a driver’s license; or

 

          other (describe:                                             ); or

 

          (a credible witness has sworn to the identity of the Signatory).

WITNESS my hand and official seal this 29th day of August, 2017.

 

(SEAL)    

/s/ Ann M. Caldwell

      Notary Public  

Ann M. Caldwell

  My commission expires: 2/15/2022      

(type or print name)

 

STATE OF NC

COUNTY OF CATAWBA

I, Ann M. Caldwell, a Notary Public for said County and State, certify that
Candice Otey personally appeared before me this day and acknowledged that he/she
is CFO of CSA AIR, INC., a North Carolina corporation, and that he/she, as CFO,
being authorized to do so, voluntarily executed the foregoing on behalf of the
corporation for the purposes stated therein.

I certify that the Signatory personally appeared before me this day, and (check
one of the following):

 

    X   (I have personal knowledge of the identity of the Signatory); or

 

          (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or federal identification with the Signatory’s photograph in the
form of: (check one of the following)

 

          a driver’s license; or

 

          other (describe:                                             ); or

 

          (a credible witness has sworn to the identity of the Signatory).

WITNESS my hand and official seal this 29th day of August, 2017.

 

(SEAL)    

/s/ Ann M. Caldwell

      Notary Public  

Ann M. Caldwell

  My commission expires: 2/15/2022      

(type or print name)

 

 

7



--------------------------------------------------------------------------------

STATE OF NC

COUNTY OF CATAWBA

I, Ann M. Caldwell, a Notary Public for said County and State, certify that
Candice Otey personally appeared before me this day and acknowledged that he/she
is CFO of GLOBAL AVIATION SERVICES, LLC, a North Carolina limited liability
company, and that he/she, as CFO, being authorized to do so, voluntarily
executed the foregoing on behalf of the corporation for the purposes stated
therein.

I certify that the Signatory personally appeared before me this day, and (check
one of the following):

 

    X   (I have personal knowledge of the identity of the Signatory); or

 

          (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or federal identification with the Signatory’s photograph in the
form of: (check one of the following)

 

          a driver’s license; or

 

          other (describe:                                             ); or

 

          (a credible witness has sworn to the identity of the Signatory).

WITNESS my hand and official seal this 29th day of August, 2017.

 

(SEAL)    

/s/ Ann M. Caldwell

      Notary Public  

Ann M. Caldwell

  My commission expires: 2/15/2022      

(type or print name)

 

STATE OF NC

COUNTY OF CATAWBA

I, Ann M. Caldwell, a Notary Public for said County and State, certify that
Candice Otey personally appeared before me this day and acknowledged that he/she
is CFO of AIR T GLOBAL LEASING, LLC, a North Carolina limited liability company,
and that he/she, as CFO, being authorized to do so, voluntarily executed the
foregoing on behalf of the corporation for the purposes stated therein.

I certify that the Signatory personally appeared before me this day, and (check
one of the following):

 

    X   (I have personal knowledge of the identity of the Signatory); or

 

          (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or federal identification with the Signatory’s photograph in the
form of: (check one of the following)

 

          a driver’s license; or

 

          other (describe:                                             ); or

 

          (a credible witness has sworn to the identity of the Signatory).

WITNESS my hand and official seal this 29th day of August, 2017.

 

(SEAL)    

/s/ Ann M. Caldwell

      Notary Public  

Ann M. Caldwell

  My commission expires: 2/15/2022      

(type or print name)

 

 

8



--------------------------------------------------------------------------------

STATE OF NC

COUNTY OF CATAWBA

I, Ann M. Caldwell, a Notary Public for said County and State, certify that
Candice Otey personally appeared before me this day and acknowledged that he/she
is CFO of STRATUS AERO PARTNERS LLC, a Delaware limited liability company, and
that he/she, as CFO, being authorized to do so, voluntarily executed the
foregoing on behalf of the corporation for the purposes stated therein.

I certify that the Signatory personally appeared before me this day, and (check
one of the following):

 

    X   (I have personal knowledge of the identity of the Signatory); or

 

          (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or federal identification with the Signatory’s photograph in the
form of: (check one of the following)

 

          a driver’s license; or

 

          other (describe:                                             ); or

 

          (a credible witness has sworn to the identity of the Signatory).

WITNESS my hand and official seal this 29th day of August, 2017.

 

(SEAL)    

/s/ Ann M. Caldwell

      Notary Public  

Ann M. Caldwell

  My commission expires: 2/15/2022      

(type or print name)

 

STATE OF NC

COUNTY OF CATAWBA

I, Ann M. Caldwell, a Notary Public for said County and State, certify that
Candice Otey personally appeared before me this day and acknowledged that he/she
is CFO of Stratus Aero Partners LLC, the sole member of JET YARD, LLC, an
Arizona limited liability company, and that he/she, as CFO, being authorized to
do so, voluntarily executed the foregoing on behalf of the corporation for the
purposes stated therein.

I certify that the Signatory personally appeared before me this day, and (check
one of the following):

 

    X   (I have personal knowledge of the identity of the Signatory); or

 

          (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or federal identification with the Signatory’s photograph in the
form of: (check one of the following)

 

          a driver’s license; or

 

          other (describe:                                             ); or

 

          (a credible witness has sworn to the identity of the Signatory).

WITNESS my hand and official seal this 29th day of August, 2017.

 

(SEAL)    

/s/ Ann M. Caldwell

      Notary Public  

Ann M. Caldwell

  My commission expires: 2/15/2022      

(type or print name)

 

 

9



--------------------------------------------------------------------------------

STATE OF NC

COUNTY OF CATAWBA

I, Ann M. Caldwell, a Notary Public for said County and State, certify that
Candice Otey personally appeared before me this day and acknowledged that he/she
is CFO of AIRCO, LLC, a North Carolina limited liability company, and that
he/she, as CFO, being authorized to do so, voluntarily executed the foregoing on
behalf of the corporation for the purposes stated therein.

I certify that the Signatory personally appeared before me this day, and (check
one of the following):

 

    X   (I have personal knowledge of the identity of the Signatory); or

 

          (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or federal identification with the Signatory’s photograph in the
form of: (check one of the following)

 

          a driver’s license; or

 

          other (describe:                                             ); or

 

          (a credible witness has sworn to the identity of the Signatory).

WITNESS my hand and official seal this 29th day of August, 2017.

 

(SEAL)    

/s/ Ann M. Caldwell

      Notary Public  

Ann M. Caldwell

  My commission expires: 2/15/2022      

(type or print name)

 

STATE OF NC

COUNTY OF CATAWBA

I, Ann M. Caldwell, a Notary Public for said County and State, certify that
Candice Otey personally appeared before me this day and acknowledged that he/she
is CFO of AIRCO SERVICES, LLC, a North Carolina limited liability company, and
that he/she, as CFO, being authorized to do so, voluntarily executed the
foregoing on behalf of the corporation for the purposes stated therein.

I certify that the Signatory personally appeared before me this day, and (check
one of the following):

 

    X   (I have personal knowledge of the identity of the Signatory); or

 

          (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or federal identification with the Signatory’s photograph in the
form of: (check one of the following)

 

          a driver’s license; or

 

          other (describe:                                             ); or

 

          (a credible witness has sworn to the identity of the Signatory).

WITNESS my hand and official seal this 29th day of August, 2017.

 

(SEAL)    

/s/ Ann M. Caldwell

      Notary Public  

Ann M. Caldwell

  My commission expires: 2/15/2022      

(type or print name)

 

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank caused a counterpart of this Sixth Amendment and
Waiver Agreement to be duly executed and delivered as of the date first above
written.

 

BRANCH BANKING AND TRUST COMPANY By:      

/s/ G. Christopher Hill

 

G. Christopher Hill

Senior Vice President

 

11